Name: 86/85/EEC: Council Decision of 6 March 1986 establishing a Community information system for the control and reduction of pollution caused by the spillage of hydrocarbons and other harmful substances at sea
 Type: Decision_ENTSCHEID
 Subject Matter: deterioration of the environment;  environmental policy;  oil industry
 Date Published: 1986-03-22

 Avis juridique important|31986D008586/85/EEC: Council Decision of 6 March 1986 establishing a Community information system for the control and reduction of pollution caused by the spillage of hydrocarbons and other harmful substances at sea Official Journal L 077 , 22/03/1986 P. 0033 - 0037 Finnish special edition: Chapter 15 Volume 7 P. 0113 Swedish special edition: Chapter 15 Volume 7 P. 0113 *****COUNCIL DECISION of 6 March 1986 establishing a Community information system for the control and reduction of pollution caused by the spillage of hydrocarbons and other harmful substances at sea (86/85/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 213 and 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas studies carried out by the Commission in accordance with the Council Resolution of 26 June 1978 setting up an action programme of the European Communities on the control and reduction of pollution caused by hydrocarbons discharged at sea (4) have demonstrated the feasibility of setting up a Community information system for the control and reduction of pollution caused by the spillage of hydrocarbons and other harmful substances at sea; Whereas the Council adopted Decision 81/971/EEC of 3 December 1981 establishing a Community information system for the control and reduction of pollution caused by hydrocarbons discharged at sea (5), Whereas the Council adopted Decision 81/420/EEC of 19 May 1981 on the conclusion of the Protocol concerning cooperation in combating pollution of the Mediterranean Sea by oil and other harmful substances in cases of emergency (6) and Decision 84/358/EEC of 28 June 1984 concerning the conclusion of the Agreement for cooperation in dealing with pollution of the North Sea by oil and other harmful substances (7); Whereas scientific knowledge of the properties and behaviour of harmful substances, other than hydrocarbons spilt at sea is still limited and whereas, therefore, the information system should be established gradually, in keeping in particular with changes in such knowledge. Whereas information concerning the properties and behaviour of harmful substances other than hydrocarbons will help the Member States to assess the nature of the threat in case of accident and determine the most appropriate means and methods for combating pollution; Whereas the scope of Decision 81/971/EEC should therefore be extended, in particular to draw up an inventory of resources for intervention in the event of spillage at sea of harmful substances other than hydrocarbons; Whereas the information system will enable the Commission to accomplish a number of tasks laid down in the abovementioned Resolution of 26 June 1978 and in the action programme annexed thereto; Whereas this information system appears necessary for the realization of one of the objectives of the Community in the field of the control and reduction of pollution caused by the spillage of hydrocarbons and other harmful substances at sea; whereas, since the Treaty has not provided for all the necessary powers, recourse should also be had to Article 235 thereof, HAS ADOPTED THIS DECISION: Article 1 1. An information system is hereby established to make available to the competent authorities in the Member States the data required for the control and reduction of pollution caused by the spillage of hydrocarbons and other harmful substances at sea in large quantities. 2. The information system shall comprise: (a) a list of national and joint plans for combating pollution caused by the spillage of hydrocarbons at sea, comprising a brief description of the content of the plans and naming the authorities responsible for them; (b) an inventory of resources for combating pollution of the sea by hydrocarbons (Annex I); (c) a compendium of hydrocarbon properties and their behaviour and of methods of treatment and end uses of mixtures of water-hydrocarbon-solid matter recovered from the sea or along the coast (Annex II); (d) an inventory, to be compiled gradually by the Commission, of resources for intervention in the event of a spillage at sea of harmful substances other than hydrocarbons (Annex III). 3. In addition, the Commission will gradually compile, in the light of experience, a compendium of information concerning the properties and behaviour of harmful substances or groups of harmful substances other than hydrocarbons. Article 2 1. Member States shall forward to the Commission the information referred to in the Annexes and in Article 1 (2) (a) for the first time within twelve months of the day of publication of this Decision in the Official Journal of the European Communities. 2. Subsequently, Member States shall update the information specified in paragraph 1 in January of each year. Member States shall also notify the Commission at the earliest opportunity of substantial changes relating to such information. Article 3 The Commission shall be responsible for implementing the information system. The Commission shall make available to each Member State, during the dissemination stage, a copy of all the information in the system. Article 4 Within six months of the day of publication of this Decision in the Official Journal of the European Communities, each Member State shall appoint the authority or authorities responsible for collecting and forwarding to the Commission the information referred to in Article 2 and for receiving the information referred to in Article 3. It shall inform the Commission thereof. Article 5 Every two years the Commission shall draw up and forward to the Council and the European Parliament a report on the operation of the information system and the use made of it by Member States. Article 6 Decision 81/971/EEC is hereby repealed. Article 7 This Decision is addressed to the Member States. Done at Brussels, 6 March 1986. For the Council The President P. WINSEMIUS (1) OJ No C 112, 7. 5. 1985, p. 5. (2) OJ No C 229, 9. 9. 1985, p. 15. (3) OJ No C 118, 29. 7. 1985, p. 18. (4) OJ No C 162, 8. 7. 1978, p. 1. (5) OJ No L 355, 10. 12. 1981, p. 52. (6) OJ No L 162, 19. 6. 1981, p. 4. (7) OJ No L 188, 16. 7. 1984, p. 7. ANNEX I INVENTORY OF RESOURCES FOR COMBATING POLLUTION OF THE SEA BY HYDROCARBONS The purpose of this inventory is to provide a preliminary indication of the resources available in a Mmber State (1) for combating pollution of the sea by hydrocarbons and of several thereof which, in the event of an incident and at the request of another Member State, might be made available to that Member State on conditions to be decide between the respective competent authorities. The inclusion in the inventory of any individual resource for combating pollution does not imply any obligation to make this resource available. A. CONTENT The inventory will contain data on: 1. the number and qualifications of the specialist staff; 2. mechanical resources for recovering hydrocarbons spilt at sea and preventing or combating coastal polluion, as well as on the specialist staff that will utilize these resources; 3. chemical resources for combating pollution at sea and cleaning up coasts, as well as on the specialist staff that will utilize these resources; 4. task forces; 5. ships and aircraft equipped for combating pollution; 6. mobile resources for temporary storage of recovered hydrocarbons; 7. systems for lightening oil-tankers. The inventory will contain data on the characterisics of these resources and where they are located. It may also contain data on the time needed to utilize them. B. PROCEDURES The Commission will prepare a preliminary version of the inventory and send copies to the Member States. It will ensure that the information forwarded to it is in line with the aims and content of the inventory. It will take any action necessary to apply the inventory. The Member States will: - assemble and forward to the Commission the information available to them concerning the data mentioned in section A; - supply the Commission with the information available to them that is required for updating the inventory. (1) Excluding resources and personnel available for the protection of the vital security interests of that Member State. ANNEX II COMPENDIUM OF HYDROCARBON PROPERTIES AND THEIR BEHAVIOUR AND OF METHODS OF TREATMENT AND END USES OF MIXTURES OF WATER-HYDROCARBON-SOLID MATTER RECOVERED FROM THE SEA OR ALONG THE COAST The aim of this compendium is to provide information, in the form of guidelines, on hydrocarbons in order to facilitate rapid and effective strike action to control the effects of an accidental spillage of hydrocarbons and in order to limit the ultimate long-term impact of contaminated hydrocarbon stocks. A. CONTENT Firstly, the compendium will contain, in the form of guidelines, factual data on: - the relevant characteristics of the hydrocarbons liable to be spilt, for example; density, surface tension, viscosity, wax content, liquefaction point, flash point and solubility; - alterations in the nature of hydrocarbons in the sea due to the processes of evaporation, dissolution, emulsification, oxidation and biodegradation, and dispersion of hydrocarbons in the natural environment; - changes in the nature of hydrocarbons due to the methods of treatment used while combating pollution by hydrocarbons at sea and on the coast. Secondly, the compendium will bring together existing information on the impact of hydrocarbons on marine fauna and flora. Thirdly, the compendium will contain data on: - the mode of operation and description of the permanent installations for final treatment; - the end uses of the mixtures of water-hydrocarbon-solid matter. B. PROCEDURES The Commission will collect the data specified in section A and will ensure that they are submitted and made available to the Member States. The Member States will: - assemble the data specified in section A where such data are available to them and forward them to the Commission; - inform the Commission of other sources of data which they know about; - supply the Commission with the information available to them required to update the compendium. ANNEX III INVENTORY OF RESOURCES FOR INTERVENTION IN THE EVENT OF A SPILLAGE OF HARMFUL SUBSTANCES OTHER THAN HYDROCARBONS The purpose of this inventory is to provide a preliminary indication of the resources which are available in a Member State (1) for intervention when harmful substances other than hydrocarbons are spilt at sea and of several thereof which, in the event of an incident and at the request of another Member State, might be made available to that Member State on conditions to be decided between the respective competent authorities. A. CONTENT The inventory will contain data on: 1. manpower resources (specialist staff; task forces, etc.); 2. the material resources available for use in the different stages of intervention and the re-establishment of the original conditions at the sites affected by spillages. The inventory will contain data on the caracteristics of these resources and where they are located. It may also contain data on the time needed to utilize them. B. PROCEDURES The Commission will gradually prepare the inventory and send copies to the Member States at each stage. It will ensure that the information forwarded to it is in line with the aims and content of the inventory. It will take any action necessary to apply the inventory. The Member States will: - assemble and forward to the Commission the information available to them which is considered necessary for drawing up the inventory (cf. data mentioned in section A); - supply the Commission with the information available to them which is considered necessary for updating the inventory. However, for a two-year transitional period it will be for the Mmber States to assess what information they consider necessary to forward to the Commission for the drawing up of the inventory referred to in this Annex. The situation will be reviewed on the basis of the Commission report mentioned in Article 5 of the Decision. (1) Excluding resources and personnel available for the protection of the vital security interests of that Member State.